IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

WORLD AWARD FOUNDATION, et al., )
                                )
      Plaintiffs,               )
                                )                          Consolidated
      v.                        )                          C.A. No. N19J-05055
                                )
AN BANG INSURANCE GROUP         )
CO., LTD., et al.,              )
                                )
      Defendants.               )

                             Date Submitted:        February 28, 2020
                             Date Decided:          June 9, 2020

                                           ORDER

       Upon consideration of the Motion to Withdraw of Stamatios Stamoulis and

Stamoulis & Weinblatt LLC (“Movants”),1 Defendant Anbang Insurance Group Co.,

Ltd.’s (“Dajia”) Opposition thereto, 2 statutory and decisional law, and the record in

this case, IT APPEARS THAT:

       1.     Movants initiated six judgment enforcement actions in the Superior

Court on behalf of Plaintiffs World Award Foundation Inc., Amer Group LLC, An

Bang Group LLC, and AB Stable Group LLC (collectively, “Plaintiffs”) based on a

purported Court of Chancery judgment.3 Those six actions are captioned World


1
  Mot. Withdrawal (Trans. ID. 64642344); Reply Br. (Trans. ID. 64649799).
2
  Opp’n (Trans. ID. 64647614).
3
  See World Award Found., Inc., et al. v. Anbang Ins. Grp. Co., Ltd., et al., C.A. No. 2019-0605-
JTL (the “Court of Chancery Action”).
Award Found. v. An Bang Ins. Grp. Co. Ltd., No. N19J05055, filed October 24,

2019; World Award Found. v. An Bang Ins. Grp. Co. Ltd., No. N19J-05253, filed

November 1, 2019; World Award Found. v. An Bang Ins. Grp. Co. Ltd., No. N19J-

05458, filed November 8, 2019; World Award Found. v. An Bang Ins. Grp. Co. Ltd.,

No. N19J-05868, filed December 10, 2019; World Award Found. v. An Bang Ins.

Grp. Co. Ltd., No. N19J-06026, filed December 16, 2019; and World Award Found.

v. An Bang Ins. Grp. Co. Ltd., No. N19J-06027, filed December 16, 2019

(collectively, the “Six Delaware Superior Court Actions”). 4

       2.     On January 15, 2020, the Court of Chancery issued an order stating that,

“[n]o arbitration award or judgment involving any of [Plaintiffs] has been entered,

confirmed or deemed confirmed by [the Court of Chancery].”5 Because Plaintiffs

used the purported Court of Chancery judgments to enforce judgment in the Six

Delaware Superior Court Actions, the Court of Chancery’s Order requested that the

Prothonotary or presiding judge of the Delaware Superior Court “vacate any and all

purported judgments in the Six Delaware Superior Court Actions (including any

such judgments appearing on the judgment docket).” 6




4
  By Order dated February 10, 2020, the Court consolidated the Six Superior Court Actions into
C.A. No. N19C-05055 JRJ (Trans. ID. 64708689).
5
  Court of Chancery Action (Trans. ID. 64623508).
6
  Id.
                                              2
       3.     On January 21, 2020, having considered the January 15, 2020 Court of

Chancery Order, this Court entered an order vacating “any and all purported

judgments” in the Six Delaware Superior Court Actions pursuant to Superior Court

Civil Rule 60(b)(3).7

       4.     That same day, Movants moved to withdraw as counsel for Plaintiffs

(the “Motions to Withdraw”) in the Six Delaware Superior Court Actions. The

Motions to Withdraw are substantially identical to Movants’ Motion to Withdraw

filed in the Court of Chancery Action,8 which Vice Chancellor Laster granted in part,

allowing a partial withdrawal subject to certain conditions.9 Having determined

there was “reason to believe that Movants may have assisted [Plaintiffs] in carrying

out their fraud” and “reason for concern that [Plaintiffs were] foreign companies

who [did] not intend to participate in [the] proceedings or to comply with any orders

from the court,” the Court of Chancery required Movants to remain as counsel of

record for the sole purpose of acting as an “informational intermediary” between

Plaintiffs and Defendants.10

       5.     On May 12, 2020, Vice Chancellor Laster determined that the utility of

Movants’ role as an informational intermediary no longer served its purpose, and




7
  Order Vacating Judgments (Trans. ID. 64642345).
8
  Court of Chancery Action (Trans. ID. 64581513).
9
  Court of Chancery Action, Jan. 8, 2020 Order (Trans. ID. 64597121).
10
   Id. ¶¶ 4–5, 9.
                                              3
entered an order relieving Movants of their status as an informational intermediary

between Plaintiffs and Defendants.11

       6.     Movants seek to withdraw as Plaintiffs’ counsel in the Six Delaware

Superior Court Actions because: (1) Plaintiffs terminated Movants as their counsel

on January 7, 2020;12 (2) Movants have had difficulty communicating with

Plaintiffs;13 and (3) Movants’ representation of Plaintiffs could potentially violate

the Rules of Professional Conduct. 14

       7.     Having assisted Plaintiffs by filing the judgments, Movants argue they

now have a conflict of interest. To the extent that Movants wish to defend their own

interests by showing that they acted innocently and relied on their clients, their

interests are adverse to those of their clients. Movants have established grounds to

withdraw under Delaware Lawyers’ Rules of Professional Conduct 1.2(d) and 1.16.

However, the threat of prejudice to Dajia and the interests of justice require that

withdrawal be granted on certain conditions.

       8.     Therefore, the Motion to Withdraw is GRANTED subject to the

following conditions:



11
   Court of Chancery Action, May 12, 2020 Order ¶¶ 5–6 (Trans. ID. 65631715) (explaining that
the Defendants now have the contact information for the forwarding counsel who retained
Movants as Delaware counsel and Movants have provided discovery to Defendants about their
communications with Plaintiffs).
12
   January 29, 2020 Hearing Transcript (“Hr’g Tr.”) 8:19-22 (Trans. ID. 64688985).
13
   Hr’g Tr. 28:8-14, 28:23-29:1-5.
14
   Mot. Withdrawal ¶ 3; Reply Br. ¶ 17.
                                              4
               a.     Movants are relieved of all obligations as counsel of record to

Plaintiffs.

               b.     Movants shall remain involved in the case for the purposes of:

(i) responding to any discovery directed to Movants on their own behalf; and (ii)

responding to any motions or other filings (including those issued sua sponte by the

Court) directed to Movants on their own behalf. Movants shall arrange to be

identified as interested parties for purposes of eFiling in this action.

               c.     Movants shall provide Plaintiffs with a copy of this Order.

               d.     To the extent not already provided in the Court of Chancery

Action, Movants shall provide Dajia with the current mailing address(es) and contact

information of Plaintiffs.

               e.     Plaintiffs shall retain successor counsel who shall enter an

appearance in this action by July 9, 2020.15 If successor counsel does not enter an

appearance by that date, Plaintiffs shall be in default for failure to appear for

purposes of Superior Court Civil Rule 5(a).

               f.     For so long as Plaintiffs are in default for purposes of Rule 5(a),

service may be made upon Plaintiffs in this action by any of the following methods:

(i) by mail, with such service to be effective upon mailing, (ii) by email to


15
  On February 25, 2020, Movants informed the Court that Plaintiffs retained successor counsel
who is performing diligence to determine if it will appear in this action on behalf of Plaintiffs.
(Trans. ID. 64758420).
                                                5
Steve@nielsenpatents.com and mikemartintiger@gmail.com, with service to be

effective upon the sending of such email, or (iii) pursuant to 8 Del. C. § 321, 10 Del.

C. § 3111, and/or 6 Del. C. § 18-105.

      IT IS SO ORDERED.


                                                    Jan R. Jurden
                                              Jan R. Jurden, President Judge




cc: Prothonotary



                                          6